                      Case 21-09060                    Doc 2         Filed 07/29/21 Entered 07/29/21 22:46:15                                      Desc Main
                                                                        Document    Page 1 of 1

 Fill in this information to identify the case:
 Debtor name MEGAMEDIA ENTERPRISES OF ILLINOIS, INC.
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF ILLINOIS                                                                                Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Blue Island                                                                                                                                                                $1,974.00
 Newspaper Printing
 262 W. 147th Street
 Harvey, IL 60426
 Buschback                                                                                                                                                                  $1,282.00
 Insurance Agency
 5615 W 95th St
 Oak Lawn, IL 60453
 Des Plaines                                                                            Disputed                                                                        $118,297.11
 Publishing
 Company
 c/o Colleen G.
 Thomas
 30 North Western
 AVenue
 Carpentersville, IL
 60110
 Peoples Gas                                                                                                                                                                  $138.42
 P.O. Box 6050
 Streamwood, IL
 60107




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
